Mabry, C. J.

(after stating the facts):

No testimony was taken in this case, but the facts .and testimony relied upon were agreed on by counsel for the respective parties. It was stipulated by counsel that the agreement made and testimony taken in *148the chancery suit of Fleming and Hunter, Trustees, vs. The Florida Central Railroad Company et al., then pending in the court, should be taken and considered as testimony in this suit, and it was also agreed that-the testimony was, at the time of making the agreement, all in and the case was ready for hearing. The-agreements made and the testimony taken in the case of Fleming and Hunter, Trustees, vs. The Florida Central Railroad Company et al., are found in the record before us, and it is also shown that a motion was made in this case similar to the one in the other-case mentioned, to admit in evidence the books referred to as exhibits to the testimony of Thomas H. Maxey, George R. Foster and F. P. Fleming. (Vide Jones and McBride, Trustees, vs. Buddington, Executor, etc., et al., decided at this term). The record is-the same in the case now being considered as the one-referred to, and the decision in that case is decisive of this one. For the reasons given in Jones and McBride vs. Buddington, Executor, etc., et al., the court should have allowed the books to be considered as a part of the evidence, and should not have excluded them from the record of the case.
The decree appealed from is reversed with directions-that the books mentioned be admitted in evidence and considered by the court in connection with the other evidence in the disposition of the case. Order to be entered accordingly.